Citation Nr: 0718959	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  94-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976, from September 1990 to July 1991, and from February 
2003 to August 2004.  A total of 2,165 retirement points were 
earned for active duty served by the veteran from June 1973 
to August 2004.  

Periods of active duty for training were served from 1978 to 
2001.  Periods of inactive duty training were also served 
from June 1976 to February 2003.  NGB Form 23s received in 
2006 verify various periods of active duty for training 
and/or inactive duty for training in 1978 and from 1987 to 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied, in pertinent part, 
entitlement of the veteran to service connection for left and 
right knee disorders.  

The Board notes that the above-noted rating decision of July 
1993 also denied entitlement to service connection for a 
sinus disorder and hypertension.  These claims were also the 
subject of a perfected appeal, but service connection for a 
sinus disorder was established by the RO in September 2001 
and for hypertension in November 1998.  The RO's actions were 
a full grant of the benefits sought, and there is no longer 
an outstanding issue of fact or law pertaining to these 
claims.  See Grantham v. Brown, 114 F.3d 1156 (1997).

This matter was most recently before the Board in October 
2003, at which time it was remanded to the Montgomery RO, 
through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of such remand was to facilitate 
the completion of certain development actions needed 
regarding the veteran's claims for service connection for 
knee disabilities.  Following attempts to complete the 
requested actions, the case has been returned to the Board 
for further review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  A left knee disorder, currently diagnosed as left knee 
osteoarthrosis, preexisted the veteran's period of active 
service beginning in February 2003 and underwent an increase 
in severity during that period of due to the rigors thereof.  

3.  A left knee disorder, inclusive of degenerative 
arthritis, is not shown to be the result of any disease or 
injury that originated in any period of service prior to 2003 
or as a result thereof, or during any applicable presumptive 
period.  

4.  A right knee disorder, including degenerative arthritis, 
did not originate in any period of service prior to 2003 or 
as a result of any inservice event, or during any applicable 
presumptive period. 

5.  Right knee osteoarthritis preexisted the veteran's period 
of service beginning in February 2003 and underwent an 
increase in severity therein.  


CONCLUSIONS OF LAW

1.  Preexisting left knee osteoarthrosis was aggravated by 
service from February 2003 to August 2004.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326 (2006).

2.  A left knee disorder, inclusive of arthritis, was not 
incurred in service prior to 2003, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2006).

3.  A right knee disorder, including arthritis, was not 
incurred or aggravated in service prior to 2003, nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2006).

4.  Preexisting degenerative arthritis of the right knee was 
aggravated by service from February 2003 to August 2004.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was remanded to the RO by the 
Board in October 2003, and on one or more prior occasions, 
all for the purpose of conducting certain procedural and 
evidentiary development.  All of the actions sought by the 
Board through its prior development requests appear to have 
been completed in full as directed, and it is noted that 
neither the veteran, nor his representative, currently 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the AMC's letter of May 2004, along with various decisional 
documents, including rating decisions, statement(s) of the 
case, and supplemental statements of the case prepared and 
furnished to him.  The veteran was thereby notified that he 
should submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, full VCAA notice was not issued prior to the initial 
adjudication of the claims at issue; however, it is evident 
that each claim was readjudicated by VA after complete VCAA 
notice was furnished.  See Supplemental Statement of the Case 
(SSOC) issued in December 2006; Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of a notification defect).  Thus, it is determined that 
prejudice would not result to the veteran were the Board to 
enter a final decision as to the matter herein addressed on 
its merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Notice as to disability ratings or effective dates pursuant 
to Dingess/Hartman was provided to the veteran in the SSOC of 
December 2006.  While it is evident that the veteran's claims 
for service connection were not then readjudicated following 
the issuance of Dingess-Hartman notice, any error relating to 
the timing of such notice is found to be harmless and non-
prejudicial to the appellant in this case, given that the 
record permits grants of service connection for left and 
right knee arthritis, on the basis of aggravation, but is 
otherwise without a factual predicate for a grant of service 
connection for either a left or right knee disorder on the 
basis of service incurrence or any applicable presumption of 
the service incurrence of arthritis.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  Thus, it is 
determined that prejudice would not result to the veteran 
were the Board to enter a final decision as to the matters 
herein addressed on their merits.  Bernard, supra.  The RO 
will assign any appropriate rating and effective date.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the RO and AMC have made multiple efforts to verify the 
veteran's periods of active duty, active duty for training, 
and inactive duty training, and to obtain all available 
service medical and personnel records.  Such efforts have 
nonetheless produced only a limited number of treatment 
reports compiled during the veteran's most recent period of 
active duty from February 2003 to August 2004.  Some periods 
of active/inactive duty for training have been verified after 
multiple efforts by the RO to obtain such verification.  The 
Board concludes that further efforts for verification of duty 
periods would be futile and a waste of time and resources, 
particularly because the veteran claims no knee injury during 
active or inactive training duty but relates his knee 
disabilities to active duty only.  The record includes 
various examination and treatment records compiled by VA and 
non-VA medical personnel, as well as various other items of 
evidence.  

The Board notes that, at an RO hearing in December 1993, the 
veteran described receiving private medical treatment for his 
knees in 1992 and 1993.  Pursuant to the Board's remand in 
June 1996, the RO, in July 1996, sent the veteran a letter 
requesting that he provide the names of the treating 
physicians and noting the Board's interest in certain 
specified medical records, including the records of his 1993 
knee surgery.  He was requested to complete the enclosed 
forms authorizing the release of such medical records to the 
VA.  He did not respond with any pertinent information, nor 
were any completed authorizations received by the RO.  A 
follow-up letter was sent in October 1996, and in April 1997 
the RO again sent him a letter requesting the information and 
providing the forms to authorize the release of the medical 
records.  No pertinent response or completed forms were 
received.  The Board believes that the RO made all reasonable 
efforts to obtain the private medical records concerning 
treatment for the veteran's knees in 1992 and 1993.  

Otherwise, the veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases for denial of his claims.  As well, the record 
reflects that the veteran was afforded multiple VA medical 
examinations during the course of this appeal.  Given that 
there is ample competent evidence of record to render an 
appellate decision, there is no duty to provide any further 
examination or to obtain any additional medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Factual Background

Review of the veteran's service medical records reveals that 
the veteran's entrance examination and report of medical 
history note no pertinent abnormalities.  In September 1974, 
the veteran complained of pain in the right distal third of 
the femur.  An examination of the knee showed no evidence of 
injury or spasm.  In December 1974, the veteran was hit on 
his right (also read as left by some examiners) leg.  No 
abnormality was found on examination.  

In March 1976, the veteran complained of a small nodule on 
the right mid patella for three weeks.  A March 1976 X-ray 
examination report notes that films of the right knee 
revealed no evidence of fracture, dislocation, destructive 
lesions or other significant abnormality.  There was no 
significant knee joint space abnormality.  The knee was noted 
to be normal.

On the veteran's separation examination in April 1976, no 
abnormality of the lower extremities was noted.  The examiner 
did note a loose body of the right knee due to old trauma.

Later in April 1976, the nodule was again noted on an 
orthopedic referral slip.  It was noted as a loose body in 
the anterior right knee for the previous four months.  It was 
tender and pea size.  X-ray examination was noted to be 
normal.  A later report notes the veteran did not keep the 
orthopedic appointment because of Panama.  In addition to the 
right knee loose body, the veteran complained that his right 
and left legs were painful all the time.  It was noted that 
he had repelled out of a helicopter.  The diagnoses were 
loose body in the right anterior knee and possible pulled 
Achilles tendon.  

On the August 1976 enlistment examination for the National 
Guard, no abnormalities were noted in the lower extremities.  
On medical history he denied a trick or locked knee.

On the veteran's April 1978 enlistment examination for the 
National Guard, no abnormalities were noted in the lower 
extremities.  On the veteran's report of medical history, the 
veteran noted that he had never had arthritis, rheumatism, or 
bursitis, and had not had a "trick" or locked knee.

Service medical records from the veteran's second period of 
active service when called up for Operation Desert Storm have 
also been associated with the claims folder.  In June 1991, 
the veteran was referred for an orthopedic examination 
because of complaints of right anterior knee pain where he 
frequently bumped it and sat with his knee bent.  On 
examination, his right knee was tender at the prepatellar 
bursa but was not swollen.  He had a full range of motion.  
The diagnosis was right knee prepatellar irritation.

A June 1991 National Guard examination found the veteran's 
lower extremities to be normal.  The veteran reported on his 
report of medical history that he did not have a trick or 
locked knee.

On an April 1992 over 40 physical training program report of 
medical history, the examiner noted that the veteran had a 
left knee injury in 1991 that was still painful.

The veteran was examined by VA for compensation purposes in 
January 1993.  The veteran reported that he slipped and fell 
on his right knee, it became swollen, and he was seen in the 
emergency room.  He was given medication and subsequently it 
got better.  He reported that he fell off an APC while on 
active duty in 1973.  He hit his left knee on the side of a 
truck.  The diagnosis was arthralgia of the knees with 
flexion and extension to 115 degrees.  The examiner noted 
that there was no swelling, deformity or other impairment of 
the knees.

Private medical records dated in 1993 and 1994 from Dr. R. L. 
G. were submitted.  These do not show any evidence of 
complaint, treatment, or diagnosis of a knee disorder.  The 
veteran noted in a history of hospitalization or surgery 
question that he had "left knee (microcopy) [sic]".

The veteran was examined by VA again in August 1996.  He 
reported that he had had left knee pain since 1973 when he 
slipped and fell.  He reported that he had arthritis in that 
knee.  The knee swelled.  The right knee was reportedly 
injured in 1991 when he wedged his knee between boxes.  The 
veteran was noted to have had arthroscopic surgery on the 
right knee at a Hughston clinic.  The knee was not much 
trouble at that time.  The left knee sometimes popped and 
hurt.  The examiner noted that the veteran walked with a limp 
and could stand on heels and toes.  He could do a full squat.  
There was no swelling or deformity of the knees.  The knees 
were noted to be stable.  The range of motion was equal in 
both knees at 0 to 140 degrees.  The diagnosis was of 
degenerative joint disease of both knees.  The examiner noted 
that the questions in the [remand] letter really had no 
answer and that the injuries he described in 1973 and 1993 
were relatively minor and unlikely to cause traumatic changes 
in the knees.

The veteran was examined by VA in September 2001.  With 
regard to his left knee, the veteran gave a history of having 
had an injury to the left knee some time between 1973 and 
1976 when he slipped and fell off a tank.  He reported that 
he had been given profiles in the military for the left knee 
problem but had not received any physical therapy.  He did 
not remember whether he had taken any medication when he was 
in the military for the left knee problem, but he reported 
having had two surgeries on the left knee.  He reported they 
were arthroscopic surgeries after he came out of the military 
in which they reportedly removed bone spurs and scraped bone.  
He was told at that time that there was arthritis of the left 
knee.  The last arthroscopic surgery was in July of 2000.  He 
described pain and stiffness in the left knee.  He reported 
that the knee gave out, and he used a hinged left knee brace.  
Aggravating factors for the left knee pain included kneeling, 
stooping down, and walking excessively.  Alleviating factors 
were medications, Naprosyn and analgesic cream.  He denied 
any constant pain in the left knee, but he noticed pain when 
he knelt or stooped down.  He reported that he used a cane 
and crutches after the surgeries but did not use them on a 
regular basis.  He reported that the left knee problem has 
been affecting his daily activities.  The veteran was 
unemployed.  He described more swelling when he did any 
excessive activities.

The veteran reported, "the right knee is nothing like the 
left knee; [i]t bothers me a little bit."  He denied having 
had any injury to the right knee and not much pain, swelling, 
or any other inflammatory signs.  There was no history of 
giving out of the right knee.  He did not use any right knee 
brace.  

On physical examination, the veteran ambulated without any 
difficulty.  He did not use any assistive device.  He was not 
wearing a left knee brace at that time.  Examination of the 
left knee revealed a slightly swollen and hypertrophic knee 
with some soft tissue swelling, but no effusion was noted.  
Scars were noted anteriorly over the left knee from previous 
childhood injuries.  There was tenderness noted on either 
side of the patella.  The left knee flexed to about 130 
degrees and extended to 0 degrees associated with pain and 
crepitus.  No instability was noted.  Deep knee bends could 
not be performed normally in the left knee.  Otherwise, his 
gait was unremarkable.

Examination of the right knee revealed a normal examination 
without any swelling, effusion, tenderness, or any decreased 
range of motion.  Full range of flexion of 140 degrees and 
extension of "30 degrees" were elicited in the right knee 
at that time associated with very mild crepitus but no pain.  
The diagnoses were of post-traumatic degenerative joint 
disease, left knee, with mild functional loss due to pain; 
and right knee pain, functional loss due to pain very minimal 
at that time.

Of record is a report, dated in February 2003, relating to a 
medical examination of the veteran by his private treating 
orthopedist.  The veteran's prior medical history was therein 
noted to entail a left knee synovectomy with lateral release 
in 2000 by such physician.  He reportedly had been followed 
in the past for bilateral knee osteoarthritis, and over the 
preceding months, an increase in symptoms, left knee greater 
than right, had been noted.  Clinical and radiological 
findings yielded a pertinent impression of degenerative joint 
disease of both knees, left greater than right.  Based on 
current findings, it was the physician's opinion that the 
veteran seemed to have developed left knee synovitis as a 
result of a recent increase in activity.  

The service department examined the veteran in May 2003 for 
evaluation of chronic knee pain, and for Medical Board 
purposes in September 2003, at which time it was noted that 
his left knee pain caused him to be unable to run, jump, or 
road march and rendered him able only to walk at his own pace 
and distance.  Left knee arthroscopies were found to have 
been undertaken in 1992 and 1995, with a lateral release 
occurring at the time of the latter procedure.  Radiographs 
were noted to demonstrate significant medial and 
patellofemoral joint arthrosis and minimal lateral changes.  
It was the finding of the Medical Board that the veteran's 
left knee osteoarthrosis had existed prior to service, 
without specifying whether that entity was incurred in or 
aggravated by service.  Referral to a Physical Evaluation 
Board (PEB) was recommended.  

Medical notes, dated in February 2004, from the veteran's 
treating orthopedist indicate that the veteran underwent left 
knee surgery in July 2000, when it was noted that he had 
medial gonarthrosis and patellofemoral changes laterally.  
Following the surgery, the veteran was noted to have done 
fairly well, but when he returned to the National Guard, 
there was found to be a marked increase in daily activity, 
including running and performance of guard duty.  After 
examination it was the opinion of the physician, in effect, 
that the severe changes of the veteran's left knee had been 
present for a period of years and that recent, increased 
activities had aggravated such changes.  

Medical examination of the veteran was undertaken in March 
2004 at the Martin Army Community Hospital, when it was noted 
by the attending physician that the veteran was seeking input 
as to the aggravation of his left knee disorder during recent 
active duty.  Review of clinic notes and those obtained from 
his civilian orthopedist was found to reveal that the 
veteran's left knee disorder had remained in a stable state 
until his reentry onto active duty in February 2003.  After 
reentry, there was noted to have been an increase in symptoms 
related to the increase in activities, including more 
walking, climbing, lifting, carrying, and other 
predeployment-related activities and an associated increase 
in signs and symptoms of left knee disablement, with there 
being some abatement of symptoms occurring since his profile 
had mandated a decrease in the level of activities.  But, his 
symptoms were nevertheless judged by the examiner to be 
significant.  Notice was also taken that the MEB report had 
failed to include dictation as to line of duty or service 
aggravation of the veteran's left knee disorder.  In the 
opinion of the examining physician, the veteran's left knee 
arthrosis was best characterized as a service aggravated 
disorder that had existed prior to service.  

By action of the PEB in April 2004, the veteran's left knee 
osteoarthrosis, with radiological evidence thereof, was found 
to have been incurred or aggravated while he was entitled to 
basic pay and otherwise in the line of duty.  Such disorder 
was likewise found to have been the proximate result of 
performing duty.  

On a VA medical examination in November 2006, conducted at 
the Board's request and with the benefit of a review of the 
veteran's claims folder, complaints were voiced by the 
veteran regarding his left and right knees.  Clinical and 
laboratory studies led to entry of a diagnosis of bilateral 
degenerative joint disease of the knees, more severe on the 
left.  In the opinion of the examining VA physician, the 
veteran was experiencing a mild disability of the right knee 
and moderately severe disablement of the left knee, due to 
degenerative joint disease.  The examiner further opined that 
it was less likely as not that the left or right knee 
disability was present, began, or was causally related to any 
incidents in service, including, as pertinent, the findings 
reported from 1973 to 1976, and in June 1991.  

Laws and Regulations

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.

In addition, if a veteran served continuously for ninety or 
more days during a period of war or after December 31, 1946, 
and if a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post- 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  The Court further 
determined chronicity was not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004). A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. 
§ 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

Analysis

The veteran has submitted satisfactory evidence of a current 
diagnosis of traumatic or degenerative arthritis of the left 
knee, also referred to as left knee osteoarthrosis, and 
degenerative arthritis of the right knee.  He must however 
demonstrate, as required by the legal authority cited above, 
that these current disorders are the result of disease or 
injury incurred in or aggravated service.

Noting that there is evidence for and against the veteran's 
entitlement to service connection for a left knee disorder, 
the Board nevertheless finds that the more persuasive 
evidence is that furnished by the veteran's treating 
orthopedist and the service department, to the effect that 
the veteran's left knee disorder preexisted his period of 
active duty beginning in February 2003 and underwent an 
aggravation therein.  Significant weight must be accorded the 
findings and opinions of the veteran's attending civilian and 
service department physicians, as well as the resulting 
conclusions of the PEB, which clearly denote the service 
aggravation of the veteran's left knee disorder.  And, 
because those findings and opinions are without equivocation, 
it is determined that he has met both his burden of 
production and persuasion in terms of demonstrating his 
entitlement to service connection for a left knee disorder, 
diagnosed as left knee osteoarthrosis, on the basis of 
aggravation during his service from February 2003 to August 
2004.  

There remains for consideration the question of direct 
service incurrence of a left knee disorder.  In this regard, 
the Board accepts the veteran's account of an injury to his 
left knee in 1973; however, there is no supporting, 
contemporaneous medical evidence denoting an injury to the 
veteran's left knee or treatment therefor, and, as such, the 
extent or diagnosis of that inservice injury remains unknown.  
Medical records for many years subsequent to the date the 
veteran attributes to his left knee injury do not indicate 
any complaint, treatment, or diagnosis relevant to an injury 
to his left knee.  

As well, the evidence does not demonstrate the existence of 
chronic left knee pathology during service, nor does 
postservice evidence show chronic left knee pathology until 
the early 1990s, long after the veteran's period of active 
service in the 1970s during which he dates the onset of his 
injury.  On an April 1992 report of medical history, the 
veteran set forth a history of a 1991 injury to the left 
knee; however, it was not reported when in 1991 the alleged 
injury occurred.  Medical records from his 1990-1991 period 
of service refer only to problems with his right knee, and on 
subsequent examinations and during his personal hearing, he 
reported only the 1973 left knee injury.  In sum, the record 
does not reflect that any significant left knee injury 
occurred in service, nor does it denote the presence of any 
chronic residuals of an inservice left knee injury.  The 
veteran reported undergoing arthroscopic surgery to the left 
knee in early 1993.  As noted above, the RO was unable to 
obtain those records because the veteran failed to provide 
the requested authorization for release of those records.  
Even assuming, without deciding, that left knee arthritis was 
found at that time, it would have been more than one year 
after service discharge in July 1991.  On the basis of the 
record as constituted, arthritis of the left knee was shown 
even later after service, that is, in August 1996, five years 
after service discharge in July 1991.  

Moreover, the record contains no competent medical evidence 
linking current traumatic or degenerative arthritis of the 
left knee to the veteran's periods of active service or any 
incident therein.  Rather, the VA examiners in 1996 and 2006 
considered it less than likely that the veteran's current 
left knee arthritis was related to any inservice injury, or 
that it was less likely as not that any left knee disability 
was present, began, or was causally related to any incidents 
in service.

On that basis, it necessarily follows that a left knee was 
not incurred in service, nor may arthritis of the left knee 
be presumed to have been incurred therein.  

With regard to the veteran's right knee, service medical 
records indicate that a nodule or prepatellar loose body in 
the right knee was found during his first period of service, 
but subsequent to April 1976, there is no further mention of 
this in the available medical records.  

In addition, the veteran states that he was injured while 
serving in Saudi Arabia during Operation Desert Storm.  
Review of service medical records indicates that a complaint 
of pain in the right knee related to frequent bumping and 
sitting with his knee bent was set forth in June 1991.  The 
diagnosis then was of a prepatellar irritation.  The veteran 
separated from service in July 1991.

While there is evidence of prepatellar irritation in the 
veteran's right knee during service, there is no competent 
medical evidence that relates this finding to degenerative 
arthritis in that knee.  There is likewise no competent 
medical finding or opinion of record linking the veteran's 
current right knee disorder to the "nodule" noted in the 
veteran's right knee prior to his separation from service in 
1976.  There is no mention of this "nodule" of the right 
knee on current examinations, and it is evident that 
arthritis of the right knee was first shown more than one 
year after discharge from his second period of service in 
July 1991.  

Competent medical evidence either in the form of clinical 
findings or opinions linking the veteran's currently shown 
degenerative arthritis of the right knee to any period of 
service or incident thereof is lacking.  The only competent 
medical evidence squarely addressing such issue, the 
examiners conducting VA medical evaluations in August 1996 
and November 2006, contraindicates entitlement to service 
connection for a right knee disorder on the basis of direct 
incurrence or a presumption that left knee arthritis was 
incurred in service.  The Board also notes parenthetically 
that the claims for service connection for right and left 
knee disorders, on the basis of service incurrence, are for 
diagnosed disabilities of the veteran's knees, and, 
therefore, 38 C.F.R. § 3.317 (2006) pertaining to 
compensation for disability due to undiagnosed illness in a 
Persian Gulf veteran does not apply.  

Despite the apparent shortcomings of the evidence supporting 
entitlement, it does not appear that either VA examiner in 
1996 or 2006 was fully aware, if at all, of the veteran's 
most recent period of active duty extending from February 
2003 to August 2004.  There is no question that an arthritic 
process affecting the veteran's right knee was initially 
documented in August 1996 and its continued presence is 
demonstrated by his complaint and diagnosis of right knee 
pain in September 2001, with entry of a diagnosis of right 
knee arthritis while on active duty, beginning in February 
2003, and thereafter.  During the period of active duty in 
2003 and 2004, the veteran's right knee was subject to the 
same rigors that resulted in an aggravation of his left knee 
osteoarthrosis, and while the right knee was not subject to 
the same MEB and PEB reviews as was the left knee, the 
veteran has credibly reported that he continued to be 
bothered by right knee pain and dysfunction throughout his 
last period of military service.  Regrettably, records 
relating to the evaluation and treatment of the right knee 
during that period from February 2003 to August 2004, are 
extremely limited and do not include such items as entrance 
and exit medical examinations, despite the best efforts of 
the RO and AMC on remand to obtain same.  Clearly, the 
veteran is without fault in the failure to obtain the records 
which would support a finding of aggravation, and, as such, 
reliance must be made on the credible account of his 
increased right knee symptoms during his last period of 
service, such that it must be conceded that an increase in 
disability occurred during that last period of active duty.  
Given the objective determination of mild right knee 
disablement, due to arthritis and an associated reduction of 
right knee flexion on the VA medical examination in 2006, 
aggravation of the veteran's preexisting right knee arthritis 
is found and it is otherwise determined that the presumption 
of aggravation based on an inservice increase in severity is 
not overcome by clear and unmistakable evidence to the 
contrary.  On the basis of the foregoing, and with resolution 
of reasonable doubt in the veteran's favor, service 
connection for right knee arthritis, on the basis of 
aggravation, is established.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for left knee osteoarthrosis, as 
aggravated by service, is granted.  

Service connection for degenerative joint disease of the 
right knee, as aggravated by service, is granted.  

Service connection for a left or right knee disorder, 
including arthritis, based on direct incurrence or a 
presumption thereof, is denied.  



		
	HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


